PER CURIAM.
This is an appeal from an order dismissing the plaintiffs fifth amended complaint, with prejudice, for failure to state a cause of action. We reverse.
“A legal malpractice action has three elements: 1) the attorney’s employment; 2) the attorney’s neglect of a reasonable duty; and 3) the attorney’s negligence as the proximate cause of loss to the client.” Law Ofc. of David J. Stern, P.A. v. Sec. Nat’l Servicing Corp., 969 So.2d 962, 966 (Fla.2007). The complaint and attached exhibits properly alleged these elements. As such, the dismissal was in error. Accordingly, we remand with instructions that plaintiffs cause be reinstated.
Reversed and remanded.